Citation Nr: 1638296	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 20 percent for degenerative lumbar spine.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm. Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board adjudicated this appeal in a June 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the June 2015 decision insofar as it denied a rating higher than 20 percent for degenerative lumbar spine, and remanded the case to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMPR found that the Board did not adequately consider evidence of flare-ups of the Veteran's back disability.  Specifically, he has argued that his flare-ups necessitate him immediately stopping all activity and lying still, which he argues is akin to physician's prescribed bedrest and that he has radiculopathy of the bilateral lower extremities.

The Veteran has submitted a private opinion stating that the Veteran's current rating did not reflect his inability to sit for more than ten minutes or stand, or walk for more than five minutes without experiencing increased back pain.  Likewise, the examiner found that the current rating did not reflect severe flare-ups at least twice per month that disabled the Veteran for four or more days.

Confusingly, the June 2012 examination reports the Veteran's profession as a farmer.  This is in conflict with the Veteran's August 2016 affidavit stating that he has not worked full time since his medical discharge from the National Guard in July 2004 and until 2006 he worked no more than ten hours a week providing administrative support for the trucking company that he and his wife purchased in 2005.  Clarification regarding the Veteran's profession is necessary as reports that the Veteran works as a farmer suggest a vastly different disability picture than is suggested by his reports that he had not worked in any capacity since 2006.  This discrepancy must be addressed on appeal.

Given that the June 2012 examination relies on a finding that the Veteran works as a farmer and discusses his flare-ups in terms of his inability to bale hay or operate heavy machinery, it does not adequately address the Veteran's current complaints of not being able to sit, walk, or stand for more than a few minutes at a time.  Therefore a new examination is necessary to determine the current severity of the Veteran's back disability.  In doing so, the examiner should also address the Veteran's subjective reports of pain radiating down his bilateral extremities to determine if there is any objective evidence of radiculopathy.

Finally, the Veteran's attorney has argued that the medical evidence of record warrants a higher rating, to include an extraschedular rating.  On remand, VA should consider whether a higher rating is warranted based on extraschedular considerations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected degenerative lumbar spine.

The examiner is to review the claims file; elicit the Veteran's symptoms of back disability; conduct a relevant clinical examination; record findings relevant to the applicable rating criteria; and characterize the severity of this disability.

The examiner is asked to specifically address the Veteran's reports of frequent incapacitating flare-ups and radiating pain.  The examiner is instructed to ask the Veteran for an employment history since 2004, including asking for clarification if he has worked as a farmer since that time, as the current record provides conflicting information on this issue.  The examiner is specifically asked to describe any occupational impairment the Veteran experiences as a result of the service-connected spine disability.

3.  Then, readjudicate the appeal, to include extraschedular consideration.  If the benefit sought remains denied, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

